Citation Nr: 1215744	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-30 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee status post (s/p) lateral release for patella dislocation.

2.  Entitlement to service connection for a right knee disorder, including as secondary to the left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing which was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's July 2011 hearing, he testified that he received treatment for his left and right knees at a private orthopedic clinic as well as at the VA Medical Center in Daytona Beach, Florida.  The claims file does not contain any VA medical records nor is there any indication that attempts were made to obtain the Veteran's private treatment records, with the exception of a January 2006 MRI report which was submitted by the Veteran.  These records should be obtained.

Also, with regard to the Veteran's left knee, at the July 2011 hearing the Veteran contended that he had many symptoms pertaining to the knee which were not adequately documented in the VA examination report of July 2008, which is now nearly three years old.  The Veteran contends that he now has instability of the left knee in a front to back direction, stiffness, and pain which gets worse after exertion.  He testified that full extension of the left leg was painful.  The Veteran should be afforded another VA examination which documents his current complaints and symptoms regarding his left knee.

The Veteran contends that he developed a right knee disability as a result of the stress placed on his right knee due to his left knee disability.  A January 2006 MRI report indicated that the Veteran had chronic partial tears of the anterior and posterior cruciate ligaments of the right knee.  The physician who performed the July 2008 VA examination of the Veteran opined that the acute injury to the Veteran's right knee was not caused by the left knee disorder which had already been treated.  However, at his hearing the Veteran testified that he never injured his right knee; rather, he experienced gradual pain and swelling that got worse around January 2008 with no specific precipitating event.  The VA examiner's comment about an acute injury is therefore somewhat confusing, because the Veteran denies any post-service injury to the right knee.  A new VA opinion should be provided which addresses the relationship between the Veteran's left and right knee problems in light of his testimony that he did not injure his right knee after service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment that he received for either or both of his knees after service.  All identified treatment records should be obtained, provided the Veteran provides the appropriate releases.  VA treatment records from the Daytona Beach VA Medical Center should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his left knee disability and whether there is any relationship between the left knee disability and the Veteran's right knee problems.  All symptoms and functional effects of the Veteran's left knee disability should be recorded, including ranges or motion and whether there is painful movement of the joint.  The examiner should address the Veteran's contention that his knee is unstable and buckles in a forward direction, indicating whether there is any objective evidence of this.  The examiner should also indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's right knee problems were caused or aggravated by his left knee disability.  In providing this opinion, the examiner should discuss the Veteran's contention that he did not injure his right knee after service and whether this history is consistent with the objective findings and MRI report regarding the right knee.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable or less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


